Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
 Status

2.	This communication is in response to the Preliminary Amendment filed 06.30.2021. Claim 1 has been canceled, and new claims 2-21 have been added. Therefore, claims 2-21 remain pending in this application.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicants’ claim for priority of US Application filed on 07.30.2015 is acknowledged. The Examiner takes the US Application date of 07.30.2015 into consideration. 



Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary independent claim 2 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: accessing data representing account data corresponding to a plurality of electronic accounts; 

Limitation 2: determining a plurality of target accounts based at least on a respective number of designated account actions associated with each of the plurality of accounts; 
Limitation 3: determining a target score for a particular target account of the plurality of target accounts based on user behavioral data corresponding to the account data;

Limitation 4: initiating a communication a particular time for the particular target account of the plurality of target accounts based on the determined target score; and initiating an authorization for a first account-specific action for the target.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: server device configuration.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “accessing data representing account data corresponding to a plurality of electronic accounts; determining a plurality of target accounts based at least on a respective number of designated account actions associated with each of the plurality of accounts; determining a target score for a particular target account of the plurality of target accounts based on user behavioral data corresponding to the account data; initiating a communication a particular time for the particular target account of the plurality of target accounts based on the determined target score; and initiating an authorization for a first account-specific action for the target”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., accessing, determining, initiating, receiving). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “a processor and a network interface device to store instructions”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. virtual machine)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a processor and a network interface device to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Further, dependent claims 3-9, 11-16 and 18-21 define the same abstract idea noted above for claim 2, and similarly claims 10 and 17.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.

The mapping of exemplary claim 2 of the immediate application to exemplary claim 13 of the patent follows:

Immediate Application
Patent No. 10,445,652
Claim 2: (New) A system, comprising: a processor; a network interface device; and a non-transitory computer-readable medium having stored thereon instructions executable to cause the system to perform operations comprising: accessing data representing account data from a plurality of end user devices corresponding to a plurality of electronic accounts, the account data including data received via an Internet communication protocol; determining, by an account engine of the system, a plurality of target accounts from the plurality of electronic accounts based at least on a respective number of designated account actions associated with each of the plurality of accounts; determining, by a data processing component of the system, a target score for a particular target account of the plurality of target accounts based on user behavioral data corresponding to the account data, wherein the target score is indicative of a determined probability of an account- related action by a targeted user of a user device associated with the particular target account of the plurality of target accounts; initiating, by a communication component of the system, a communication to the user device at a particular time for the particular target account of the plurality of target accounts based on the determined target score; and after initiating the communication, receiving, by the system, an authorization for a first account-specific action for the target account from the user device associated with the particular target account of the plurality of target accounts to at least partially change a status of the particular target account.
Claim 13:  A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: accessing data packets representing account data from a plurality of buyer and seller devices via an Internet communication protocol, wherein the plurality of buyer and seller devices correspond to a plurality of accounts; segmenting the plurality of accounts into a plurality of account groups based at least on a respective balance of each account of the plurality of accounts; determining a plurality of target accounts from the plurality of account groups based at least on behavioral data and/or peer account data retrieved from the account data; determining a method of contact for each target account based at least on the behavioral data and/or the peer account data; determining a respective time to communicate with a respective device for each target account based at least on the methods of contact; initiating communications to the respective devices at the respective times for each target account; and responsive to initiating the communications, receiving authorization for a first payment from at least one user device associated with a particular target account of the plurality of target accounts, wherein the first payment at least partially pays off an account balance of the particular target account.


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered by the Examiner.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687














/GA/Primary Examiner, Art Unit 3627